  Case 6:20-cv-01534-PGB-EJK Document 1 Filed 08/25/20 Page 1 of 8 PageID 1




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

  CLOYD M. SWEM,

           Plaintiff,                                        Case No. 6:20-cv-01534

  v.

  VALENTINE & KEBARTAS, LLC,

           Defendant.
                                                    /

                                         COMPLAINT

         NOW COMES Cloyd M. Swem (“Plaintiff”), by and through the undersigned attorneys,

complaining as to the conduct of Valentine & Kebartas, LLC (“Defendant”) as follows:

                                    NATURE OF THE ACTION

   1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the Florida Consumer

Collection Practices Act (“FCCPA”) pursuant to Florida Statutes §559.55.

                                   JURISDICTION AND VENUE

   2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Middle

District of Florida and Defendant conducts business in the Middle District of Florida.

   4. The Court has supplemental jurisdiction over the state law FCCPA claim under 28 U.S.C.

§1367.




                                                1
  Case 6:20-cv-01534-PGB-EJK Document 1 Filed 08/25/20 Page 2 of 8 PageID 2




                                               PARTIES

    5. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

resided in the Middle District of Florida.

    6. Defendant is a limited liability company located at 15 Union Street, Suite 606, Lawrence,

Massachusetts 01840. Defendant is a debt collector engaged in the business of collecting or

attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed or

due to others. Defendant uses the mail and/or telephone for the principal purpose of collecting

debts from consumers on a nationwide basis, including consumers in the State of Florida.

                              FACTS SUPPORTING CAUSE OF ACTION

    7. In February 2020, Plaintiff began receiving collection calls to his cellular telephone number

(386) XXX-9000 from Defendant.

    8. Defendant was attempting to collect a First Bank of Omaha personal credit card debt

(“subject debt”), for which it acquired the right to collect after it was in default.

    9. Soon after the calls began, Plaintiff answered a phone call to his cellular phone from

Defendant. During this call, Plaintiff requested Defendant stop calling him, as he did not have the

means to make payment on the subject debt.

    10. Notwithstanding Plaintiff’s specific request that Defendant’s collection calls cease,

Defendant placed or caused to be placed numerous harassing phone calls between February 2020

and the present day without Plaintiff’s consent.

    11. Plaintiff answered Defendant’s calls on multiple occasions and demanded that the phone

calls cease. Most recently, Plaintiff requested that Defendant stop calling him on July 31, 2020.

    12. Despite Plaintiff’s multiple demands to stop calling, Defendant has continued bombarding

Plaintiff with calls to his cellular phone without his consent.

                                                   2
  Case 6:20-cv-01534-PGB-EJK Document 1 Filed 08/25/20 Page 3 of 8 PageID 3




   13. Frustrated over Defendant’s conduct, Plaintiff spoke with the undersigned regarding his

rights, resulting in expenditure of assets.

   14. The phone numbers that Defendant most often uses to contact Plaintiff are (321) 348-6119,

(321) 701-2281, and (321) 348-6245, but upon information and believe, it may have used multiple

other phone number to place phone calls to Plaintiff’s cellular phone number.

                                               DAMAGES

   15. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   16. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the incessant phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge his cellular telephone as a result of increased usage of his telephone services.

   17. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   18. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   19. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

                                                  3
  Case 6:20-cv-01534-PGB-EJK Document 1 Filed 08/25/20 Page 4 of 8 PageID 4




   20. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   21. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of debts and uses the mail and/or the telephones to

collect delinquent accounts allegedly owed to a third party.

   22. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   23. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   24. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   25. Defendant violated 15 U.S.C. §§1692c(a)(1), d, and d(5) through its unlawful debt

collection practices.

       a. Violations of FDCPA § 1692c

   26. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of systematically calling Plaintiff’s cellular phone over and over

after he demanded that it cease contacting him was harassing and abusive. Even after being told to

stop contacting him, Defendant continued its onslaught of phone calls with the specific goal of

oppressing and abusing Plaintiff into paying the subject debt.

   27. Furthermore, Defendant has relentlessly called Plaintiff on numerous occasions. This

volume of calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying

and harassing him.



                                                4
  Case 6:20-cv-01534-PGB-EJK Document 1 Filed 08/25/20 Page 5 of 8 PageID 5




   28. Defendant was notified by Plaintiff that its calls were not welcome. As such, Defendant

knew that its conduct was inconvenient and harassing to him.

       b. Violations of FDCPA § 1692d

   29. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

Moreover, Defendant continued placing the relentless calls after Plaintiff advised Defendant to

cease placing collection calls to his cellular phone.

   30. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular phone.

   31. As pled above, Plaintiff was severely harmed by Defendant’s conduct.

   32. As an experienced debt collector, Defendant knew or should have known the ramifications

of placing debt collection calls to Plaintiff after it was informed to cease placing such calls.

   33. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls to consumers in Florida in order to aggressively collect debts in default to

increase its profitability at the consumers’ expense.

   34. Upon information and belief, Defendant has no system in place to document and archive

valid revocation of consent by consumers.

   35. As stated above, Plaintiff was severely harmed by Defendant’s conduct.




                                                  5
  Case 6:20-cv-01534-PGB-EJK Document 1 Filed 08/25/20 Page 6 of 8 PageID 6




WHEREFORE, Plaintiff CLOYD M. SWEM respectfully requests that this Honorable Court:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

     COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

   36. At all times relevant to this Complaint, Plaintiff, was and is a natural person, and is a

“consumer” as that term is defined by Florida Statutes § 559.55(8).

   37. At all times relevant to this action Defendant is subject to and must abide by the laws of

the State of Florida, including Florida Statute § 559.72.

   38. At all times relevant to this Complaint, Defendant was and is a “person” as said term is

defined under Florida Statute §1.01(3) and is subject to the provision of Fla. Stat. § 559.27 because

said section applies to “any person” who collects or attempts to collect a consumer debt as defined

in Fla. Stat. §559.72 because said provision applies to “any person” who collects or attempts to

collect a consumer debt as defined in Fla. Stat. § 559.51(1).

   39. At all times material hereto, the debt in question was a “consumer debt” as said term is

defined under Florida Statute § 559.55(6).

   40. Defendant violated section 559.72(7) of the FCCPA through its unlawful conduct.




                                                 6
  Case 6:20-cv-01534-PGB-EJK Document 1 Filed 08/25/20 Page 7 of 8 PageID 7




       a. Violations of the FCCPA § 559.72(7)

   41. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

the debtor with such frequency as can reasonably be expected to harass the debtor, or willfully

engages in other conduct which can reasonably be expected to abuse or harass the debtor.

   42. Defendant violated section 559.72(7) of the FCCPA when it placed repeated harassing

telephone calls to Plaintiff after Plaintiff informed Defendant calls were not welcomed and asked

Defendant to stop calling him. Ignoring Plaintiff’s request, Defendant placed numerous calls to

Plaintiff’s cellular phone.

WHEREFORE, Plaintiff CLOYD M. SWEM respectfully requests that this Honorable Court:
  a. Enter judgment in Plaintiff’s favor and against Defendant;

   b. Award Plaintiff his actual damages in an amount to be determined at trial pursuant to the
      Florida Consumer Collection Practices Act, Fla. Stat. §559.77;

   c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;

   d. Award Plaintiff and equitable relief, including enjoining Defendant from further
      violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

   e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77; and

   f. Award any other relief this Honorable Court deems equitable and just.


Plaintiff demands trial by jury.




                                               7
 Case 6:20-cv-01534-PGB-EJK Document 1 Filed 08/25/20 Page 8 of 8 PageID 8




Dated: August 25, 2020                   Respectfully Submitted,

                                         /s/ Alexander J. Taylor
                                         Alexander J. Taylor, Esq.
                                         Florida Bar No. 1013947
                                         Counsel for Plaintiff
                                         Sulaiman Law Group, Ltd
                                         2500 S Highland Ave, Suite 200
                                         Lombard, IL 60148
                                         Telephone: (630) 575-8181
                                         ataylor@sulaimanlaw.com




                                     8
